                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                          Plaintiff,                                       8:18CV572

        vs.
                                                                 ORDER TO SHOW CAUSE
IHOP PROPERTY LLC,

                          Defendant.


       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on December 10, 2018. (Filing No. 1). More than 90 days
has elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendant, a waiver of service has not been filed, and the defendant has
not entered a voluntary appearance. Accordingly,


       IT IS ORDERED that Plaintiff shall have until April 12, 2019, to show cause why this
case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.


       Dated this 25th day of March, 2019.
                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
